DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 October 2022 has been entered.

RESPONSE TO AMENDMENT
Claims 10-15,17-21,23-25, and 27 are pending in the application, claims 19 and 25 are withdrawn from consideration.  Claims 1-9, 16, 22, and 26 have been cancelled.  Claim 27 has been added.
Amendments to the specification and the claims 10-15, 18, 20, 21, 23, and 24, filed on 14 October 2022, have been entered in the above-identified application.



Answers to Applicants' Arguments
Applicants' arguments in the response filed 14 October 2022, regarding the 35 U.S.C. §102 and §103 rejections of claims 11, 14, 15, 20, 21, 23, and 24 over Kurokawa (US 2015/0197289 A1), have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants arguments and amendments to the claims.
Applicants' arguments in the response filed 14 October 2022, regarding the 35 U.S.C. §102 and §103 rejections of claims 15, 23, and 24 over Kondo et al. (US 2016/0016359 A1), have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants arguments and amendments to the claims.
Applicants' arguments in the response filed 14 October 2022, regarding the previous 35 U.S.C. §102 rejections of claims 10, 12, 13 and 17 over Kurokawa (US 2015/0197289 A1), have been fully considered but deemed unpersuasive.
Applicants argue that Kurokawa does not teach that --the guide portion comprises at least one of: a protruding portion that protrudes from the first surface of the body portion at the edge of the hole only on at least one of an upper side or a lateral side of the hole, or a recessed portion that is recessed into the first surface of the body portion at the edge of the hole on a lower side of the hole--.  The examiner respectfully disagrees.  While Kurokawa does not teach the "protruding portion" as claimed, Kurokawa does teach the "recessed portion" as claimed.  In the instant case, Kurokawa teaches that the area around the holes can be concave (i.e. have a truncated conical shape) towards the interior of the closed cross-sectional shape (figures 4, 7, [0083], and [0084] of Kurokawa); which meets the claimed --recess portion that is recessed into the first surface of the body portion at the edge of the hole on a lower side of the hole--. 
Therefore, in light of applicants arguments, the 35 U.S.C. §102 and §103 rejections of claims 10, 12, 13 and 17 made over Kurokawa are still valid.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 102
Claims 10, 12, 13, 17, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurokawa (US 2015/0197289 A1).
Regarding Claim 10:  Kurokawa teaches a front side member (ref. #14; which is considered equivalent to the claimed "composite") having a lower member (ref. #30; which is considered equivalent to the claimed "metal plate") and an upper member (ref. #40), the lower member being molded from a steel plate in the shape of a hat, in cross-section, whose depth is deep (figures 2 to 4 and [0041] of Kurokawa); wherein the lower member continuously comprises: an outer wall (ref. #38); an inner wall (ref. #36) opposite the outer wall; a bottom wall (ref. #34) connected to and spanning between the lower end potions of the inner wall and the outer wall; and flanges (ref. #32; which are considered to be equivalent to the claimed "joint portion") provided along the inner side and the outer side at the upper end portions of the inner wall and the outer wall (figures 3, 4, [0041], [0042], and [0047] of Kurokawa; wherein said bottom, inner, and outer walls (ref. #34, #36, and #38, respectively) are together considered equivalent to the claimed "body portion").  Kurokawa also teaches that a rear side bent portion (ref. #28) of the front side member has disposed within the closed cross-sectional shape thereof a reinforcing member (ref. #50; which is considered equivalent to the claimed "reinforcing member"), the reinforcing member being molded of a fiber reinforced resin material (FRP) (figures 1 to 4, and [0046] of Kurokawa); wherein the reinforcing member has a main body portion (ref. #52; which is considered equivalent to the claimed "main portion") having a substantially U-shaped cross-section having a bottom wall (ref. #54), an inner wall (ref. #56), and an outer wall (ref. #58) that are fit tightly along respective outer surfaces of the bottom wall (ref. #34), the inner wall (ref. #36), and the outer wall (ref. #38) (figures 2 to 5, and [0048] of Kurokawa).  Kurokawa further teaches a plurality of opening portions (ref. #34A, #36A, and #38A; which are considered equivalent to the claimed "plurality of holes") are formed at predetermined intervals through the respective thicknesses of the bottom wall (ref. #34), the inner wall (ref. #36), and the outer wall (ref. #38) (figures 2 to 5, and [0047] of Kurokawa); wherein engaging portions (ref. #64, #66, and #68) are irremovably engaged with the respective opening portions (ref. #34A, #36A, and #38A), and formed integrally with respective opening side end portions of the bottom wall (ref. #54), the inner wall (ref. #56), and the outer wall (ref. #58) of the main body portion (ref. #52) (figures 3 to 7 and [0048] of Kurokawa); and wherein said engaging portions comprise respective inserted-through portions (ref. #64A, #66A, and #68A; which are considered equivalent to the claimed "plurality of coupling portion") engaged with respective opening portions (ref. #34A, #36A, and #38A), and respective lock portions (ref. #64B, #66B, and #68B; which are considered equivalent to the claimed "locking portion") having a surface area that is greater than the cross-sectional areas of the inserted-through portions and whose inner surfaces fit tightly to the respective outer surfaces of the bottom wall (ref. #34), the inner wall (ref. #36), and the outer wall (ref. #38) (figures 4 to 6, [0048] and [0049] of Kurokawa).    It is further taught by Kurokawa that the periphery of the opening portions (ref. #34A, #36A, and #38A) can be made to be concave portions (ref. #34B, #36B, and #38B; which are considered equivalent to the claimed "guide portion") that are concave in a substantially truncated conical shape toward the interior of the closed cross-sectional shape, and wherein said lock portions (ref. #64B, #66B, and #68B) are disposed within the concave portions (figure 7, [0083], and [0084] of Kurokawa).
With Regards to Claim 10:  In the instant case, the concave portions (ref. #34B, #36B, and #38B) of Kurokawa have been interpreted as being equivalent to the "recessed portion".  While Kurokawa visually shows that the annotation for the holes (ref. #34A, #36A, and #38A) to be located at the gap of the material between the ends having 90° edges and that the smooth corners define the concave portion; in that Kurokawa teaches that the shape of the holes and lock portions are not limited to those disclosed, the concave portion could define the "recessed portion" as claimed.
Regarding Claims 12 and 13:  Kurokawa teaches that the main portion of the reinforcing member is held in close contact with the guide portion of the metal plate ([0048], [0049], and [0084] of Kurokawa).
Regarding Claim 17:  Kurokawa teaches that the hole of the metal plate has a shape including a circular arc (figures 2, 3, [0047], and [0050] of Kurokawa).
Regarding Claim 27:  Kurokawa teaches that  guide portion of the metal plate is the recessed portion (figure 7, [0050], [0083], and [0084] of Kurokawa).  

Claim Rejections - 35 USC § 103
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa US 2015/0197289 A1) as applied to claim 10 above.
Kurokawa is relied upon as stated above.
Regarding Claim 18:  Kurokawa discloses the claimed composite, wherein the locking portion of the reinforcing member has a shape with two sides corresponding respectively to a side of the body portion and a side of the joining portion of the metal plate (figures 4 and 5 of Kondo), but does not explicitly recite that the locking portion --has a triangular cross-sectional shape--.  However, it would have been obvious to have changed the cross-sectional shape of the locking portion to be triangular, since such a modification would have involved a mere change in the shape of the locking portion.  A change in shape is generally recognized as being within the level of ordinary ski9ll in the art.  See MPEP §2144.04(IV)(B).
(In the instant case, while Kurokawa discloses the locking portions as having cylindrical/rectangular cross-sections, it is also disclosed that the locking portion can have other shapes ([0050] of Kurokawa).  Therefore, such a change in shape is clearly envisaged by Kurokawa.)

Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2011/0277911 A1) in view of Monnet et al. (US 2011/0057392 A1).
Regarding Claim 15:  Allen discloses a carrier (ref. #38) that includes a wall (ref. #32) and a periphery (ref. 34), the wall having first and second opposing sides and contains a plurality of openings (ref. #33) extending therethrough (figures 3, 3A, and [0039] of Allen).  Allen also discloses that the openings can be arranged in any pattern, and the shape of the openings being arbitrarily selected (e.g. circular, elliptical, polygonal, triangular, "crescent"-shaped, etc.) (figures 3, 3A, and [0040] of Allen).  It is also disclosed by Allen that the carrier includes raised opening boarders (ref. #35; which are considered equivalent to the claimed "guide portions") (figures 3, 3A, and [0040] of Allen).  Allen further discloses that a thermally expandable material (ref. #40), of a polymeric or resinous composition, is applied to both the first and second sides of the wall of the carrier, and that upon expansion fills and covers at least 99% of the openings ([0009], [0012], [0042], [0046], and [0055] of Allen).  It is further disclosed by Allen that additional attachment means (ref. #41) can be included along the periphery of the carrier (figure 3 and [0044] of Allen).  Allen also discloses that the carrier is made of metal ([0045] of Allen).  Specifically, Allen provides for --a composite comprising: a layered structure including comprising: a metal plate comprising: a body portion having a first surface, and a second surface opposite the first surface, a plurality of holes that are arranged at a plurality of positions along the joint portion and extend through the body portion from the first surface to the second surface, and a plurality of guide portions, each extending at least partially around a respective one of the holes; and a reinforcing member that is made of a resin and comprises: a main portion that covers the first surface of the body portion, a plurality of coupling portions, each formed in a respective one of the holes, and a locking portion that contacts the second surface of the body portion and links the plurality of coupling portions--.
(In the instant case, since Allen discloses that the activated thermally expandable material fills the openings and is disposed continuously on both opposing faces of the carrier, the entirely of the activated thermally expandable material is considered equivalent to the claimed "reinforcing member"; wherein the portions that fill the openings are considered equivalent to the claimed "coupling portions", the portion on the first side being considered equivalent to the claimed "main portion", and the portion on the opposing second side being considered equivalent to the claimed "locking portion".)
Allen fails to disclose --a joint portion that is continuous with an upper end of the body portion--.
Monnet discloses a baffle having a ridged support plate made of metal, a carrier, and a heat expandable material (figures 3 to 6, [0015]-[0016], [0028], and [0037]-[0039] of Monnet).  Monnet also discloses integrally formed flanges (ref. #15 and #15') along a periphery of the ridged support plate that serve as fasteners ([0037] of Monnet).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the flanges of Monnet as the fastening means of the composite disclosed by Allen in order to have --a joint portion that is continuous with an upper end of the body portion--.  One of ordinary skill in the art would have been motivated to have incorporated the flanges of Monnet as the fastening means of the composite disclosed by Allen, since such a modification would have involved a mere change in the shape of the fastener.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(B).
(In the instant case, the "upper end of the body portion" has been considered any end portion of the body portion.)
Regarding Claim 23:  Allen in view of Monnet discloses that at least one of the holes of the metal plate has a shape including a circular arc ([0040] of Allen).

Allowable Subject Matter
Claims 11, 14, 20, 21, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781                                                                                                                                                                                                        


/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781